EXHIBIT 10.6

EMPLOYMENT AGREEMENT
ALEX MONTEITH

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
BioSpecifics Technologies Corp. (the “Company”) and Alex Monteith (the
“Executive”) as of June 19, 2020.

WHEREAS, the Company desires to employ the Executive as the Company’s Senior
Vice President and Chief Business Officer and the Executive desires to serve in
such capacity.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:

1.Employment.
(a)Term. The term of this Agreement shall begin on the first day of the
Executive’s employment with the Company, which shall be on or about July 20,
2020 (the “Effective Date”), and shall continue until the termination of the
Executive’s employment in accordance with the terms of this Agreement. The
period commencing on the Effective Date and ending on the date on which the
Executive’s employment terminates is referred to herein as the “Term.”
(b)Duties. During the Term, the Executive shall serve as the Senior Vice
President and Chief Business Officer of the Company, with duties,
responsibilities and authority commensurate therewith, and shall report to the
Company’s Chief Executive Officer (the “CEO”). The Executive shall perform all
duties and accept all responsibilities incident to such position as may be
reasonably assigned to the Executive by the CEO. The Executive represents to the
Company that, to the extent the Executive is a party to one or more written
agreements relating to the Executive’s employment prior to the Effective Date,
the Executive has fully complied, and shall continue to fully comply, with his
obligations under such written agreements.
(c)Best Efforts. During the Term, the Executive shall devote his reasonable best
efforts and full time and attention to promote the business and affairs of the
Company and its affiliated entities, and shall be engaged in other business
activities only to the extent that such activities do not materially interfere
or conflict with the Executive’s obligations to the Company and its affiliated
entities hereunder, including, without limitation, obligations pursuant to
Section 15 below. The foregoing shall not be construed as preventing the
Executive from (1) serving on civic, educational, philanthropic or charitable
boards or committees, or, with the prior written consent of the Board of
Directors of the Company (the “Board”), in consultation with the CEO, on
corporate boards, and (2) managing personal investments, so long as the
activities set forth in the preceding clauses (1) and (2) are permitted under
the Company’s code of conduct and employment policies and do not violate the
provisions of Section 15 below; provided that, the activities set forth in the
preceding clauses (1) and (2) do not materially interfere or conflict with the
Executive’s duties or obligations to the Company and its affiliated entities and
his time commitments with respect thereto, as determined by the Board in
consultation with the CEO.
(d)Principal Place of Employment. The Executive understands and agrees that his
principal place of employment will be in the Company’s offices located in
Wilmington,



--------------------------------------------------------------------------------

Delaware and that the Executive will be required to travel for business in the
course of performing his duties for the Company, it being understood that
Executive may telecommute from his home office in accordance with the Company’s
guidelines regarding the same and to the extent such telecommuting does not
interfere with the performance of the Executive’s duties under this Agreement.
2.Compensation.
(a)Base Salary. During the Term, the Company shall pay the Executive a base
salary (“Base Salary”), at the annual rate of $385,000, which shall be paid in
installments in accordance with the Company’s normal payroll practices. The
Executive’s Base Salary shall be reviewed annually by the Compensation Committee
of the Board of Directors of the Company (the “Compensation Committee”), in
consultation with the CEO, pursuant to the normal performance review policies
for senior-level executives and may be adjusted from time to time as the
Compensation Committee deems appropriate.
(b)Annual Bonus. The Executive shall be eligible to receive an annual bonus for
each fiscal year during the Term (commencing with the 2020 fiscal year) based on
the attainment, as determined by the Compensation Committee in its sole
discretion, of individual and corporate performance goals and targets
established by the Compensation Committee in its sole discretion (“Annual
Bonus”). The goals and targets established for a fiscal year shall be
communicated to the Executive by not later than the end of the first quarter of
such fiscal year (or, with respect to the 2020 fiscal year, within 30 days
following the Effective Date). The target amount of the Executive’s Annual Bonus
for any full fiscal year during the Term is forty percent (40%) of the
Executive’s annual Base Salary; provided that, the target amount of the
Executive’s Annual Bonus for 2020 shall be equal to forty percent (40%) of the
Executive’s annual Base Salary (without proration). Any Annual Bonus shall be
paid after the end of the fiscal year to which it relates, at the same time as
the bonuses for other executives employed by the Company; provided that (except
as otherwise set forth in Sections 6 and 7, as applicable, below) the Executive
remains employed by the Company through the last day of the fiscal year to which
the Annual Bonus relates and provided further that in no event shall the
Executive’s Annual Bonus be paid later than two and a half months after the last
day of the fiscal year to which the Annual Bonus relates. Notwithstanding any
provision of this Agreement, in the event the Executive’s employment is
terminated for Cause, the Executive shall not be eligible to receive any unpaid
Annual Bonus.
(c)Equity Compensation. As soon as practicable following the Effective Date (but
not later than ten (10) business days following the Effective Date), the
Executive shall receive a stock option grant with respect to 20,000 shares of
Company Stock (the “Option”) pursuant to the Company’s 2019 Omnibus Incentive
Compensation Plan (the “Equity Plan”). The Option shall vest in equal annual
installments over the four (4)-year period immediately following the date of
grant and will be subject to the terms and conditions as set forth in the stock
option award agreement, a copy of which is attached hereto as Exhibit A, and the
terms and conditions of the Equity Plan.
3.Retirement and Welfare Benefits. During the Term, the Executive shall be
eligible to participate in the Company’s health, life insurance, long-term
disability, retirement and welfare

2



--------------------------------------------------------------------------------

benefit plans and programs, in each case as may be available to employees of the
Company, pursuant to their respective terms and conditions. Nothing in this
Agreement shall preclude the Company or any Affiliate of the Company from
terminating or amending any employee benefit plan or program from time to time
after the Effective Date.
4.Vacation. During the Term, the Executive shall be entitled to five (5) weeks
of vacation each year and holiday and sick leave (which holiday and sick leave
shall be at levels commensurate with those provided to other senior executives
of the Company), in accordance with the Company’s vacation (except with respect
to the minimum five (5) weeks of vacation per year set forth above), holiday and
other pay-for-time-not-worked policies. Upon termination of employment,
Executive shall be paid any accrued unused vacation for the year in which
Executive’s employment terminates.
5.Business and Commuting Expenses.
(a)Business Expenses. The Company shall reimburse the Executive for all
necessary and reasonable travel (which does not include commuting expenses which
are addressed in subsection (b) below) and other business expenses incurred by
the Executive in the performance of his duties hereunder in accordance with such
policies and procedures as the Company may adopt generally from time to time for
executives.
(b)Commuting Expenses. The Company shall reimburse the Executive for commuting
expenses reasonably incurred in accordance with the Company’s policies and
procedures. Such reimbursements will be taxable to the Executive to the extent
required by law.
6.Termination Without Cause; Resignation for Good Reason. The Company may
terminate the Executive’s employment at any time without Cause. The Executive
may initiate a termination of employment by resigning for Good Reason as
described below. Upon termination by the Company without Cause, or resignation
by the Executive for Good Reason, which in either case occurs at any time other
than upon or within one (1) year following a Change of Control, if the Executive
executes and does not revoke a written Release (as defined below), the Executive
shall be entitled to receive, in lieu of any payments under any severance plan
or program for employees or executives, the following:
(a)a cash payment equal to one (1) times the Executive’s annual Base Salary as
in effect on the termination date (or, in the case of a resignation for Good
Reason due to a reduction in Base Salary, at the rate in effect immediately
prior to such reduction), payable in installments over the twelve (12) month
period following the Executive’s termination date in accordance with the
Company’s normal payroll practices (but no less frequently than monthly).
Payment will begin within sixty (60) days after the Executive’s termination
date, and any installments not paid between the termination date and the date of
the first payment will be paid with the first payment;
(b)reimbursement in cash equal to 100% of the monthly COBRA premiums incurred by
the Executive for the Executive and his eligible dependents under the Company’s
health plans during the twelve (12) month period following the Executive’s
termination of employment. Such reimbursement shall be provided on the payroll
date immediately following the date on

3



--------------------------------------------------------------------------------

which the Executive remits the applicable premium payment and shall commence
within sixty (60) days after the Executive’s termination date; provided that the
first payment shall include any reimbursements that would have otherwise been
payable during the period beginning on the Executive’s termination date and
ending on the date of the first reimbursement payment. Reimbursement payments
shall be treated as taxable compensation to the Executive to the extent required
by law; and
(c)any accrued but unpaid Base Salary and any benefits accrued and due under any
applicable benefit plans and programs of the Company (together, the “Accrued
Obligations”), and any accrued but unpaid annual bonus awarded and payable
pursuant to Section 2(b) for the fiscal year preceding termination (the “Accrued
Annual Bonus”), with such Accrued Obligations and Accrued Annual Bonus paid
regardless of whether the Executive executes or revokes the Release. Any accrued
but unpaid Base Salary shall be paid by not later than the next regular pay date
following the date of termination, any benefits accrued and due under any
applicable benefits plans and programs of the Company shall be paid in
accordance with the terms of the applicable benefit plan or program, and the
Accrued Annual Bonus shall be paid by not later than the date the Annual Bonus
is payable pursuant to the terms of Section 2(b) above.
7.Termination in Connection with a Change of Control. In the event that the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, in each case upon or within one (1) year following a
Change of Control, if the Executive executes and does not revoke a written
Release (as defined below), the Executive shall be entitled to receive, in lieu
of any payments under any severance plan or program for employees or executives
and in lieu of the payments and benefits set forth in Section 6 of this
Agreement, the following:
(a)a cash payment equal to one (1) times the Executive’s annual Base Salary as
in effect on the Change of Control (or, in the case of a resignation for Good
Reason due to a reduction in Base Salary, at the rate in effect immediately
prior to such reduction), payable in a lump sum within sixty (60) days following
the Executive’s employment termination date;
(b)a cash payment equal to the amount of the Executive’s target Annual Bonus as
described in Section 2(b) for the year in which termination occurs, payable in a
lump sum within sixty (60) days following the Executive’s employment termination
date;
(c)reimbursement in cash equal to 100% of the monthly COBRA premiums incurred by
the Executive for the Executive and his eligible dependents under the Company’s
health plans during the twelve (12) month period following the Executive’s
termination of employment. Such reimbursement shall be provided on the payroll
date immediately following the date on which the Executive remits the applicable
premium payment and shall commence within sixty (60) days after the Executive’s
termination date; provided that the first payment shall include any
reimbursements that would have otherwise been payable during the period
beginning on the Executive’s termination date and ending on the date of the
first reimbursement payment. Reimbursement payments shall be treated as taxable
compensation to the Executive to the extent required by law; and

4



--------------------------------------------------------------------------------

(d)the Accrued Obligations and any Accrued Annual Bonus, with such Accrued
Obligations and Accrued Annual Bonus paid regardless of whether the Executive
executes or revokes the Release. The Accrued Obligations shall be paid at the
times set forth in Section 6(c) above.

Notwithstanding the foregoing, if and to the extent required by Section 409A of
the Code, if a Change of Control does not constitute a “change in control event”
as defined by Section 409A of the Code or the lump sum payment in Section 7(a)
would otherwise cause the Executive to incur penalties under Section 409A of the
Code, such payment shall not be paid in a lump sum but shall be paid in equal
installments in accordance with the payroll practices over the twelve (12)-month
period following Executive’s termination date.

8.Cause. The Company may terminate the Executive’s employment at any time for
Cause upon written notice to the Executive, in which event all payments under
this Agreement shall cease, except for any Accrued Obligations.
9.Voluntary Resignation Without Good Reason. The Executive may voluntarily
terminate employment without Good Reason. In such event, after the effective
date of such termination, no payments shall be due under this Agreement, except
that the Executive shall be entitled to any Accrued Obligations and any Accrued
Annual Bonus.
10.Disability. If the Executive incurs a Disability during the Term, the Company
may terminate the Executive’s employment on or after the date of Disability. If
the Executive’s employment terminates on account of Disability, the Executive
shall be entitled to receive any Accrued Obligations and any Accrued Annual
Bonus. For the avoidance of doubt, in the event of such termination, the
Executive shall not be eligible to receive any payments or benefits pursuant to
Section 6 or Section 7. For purposes of this Agreement, the term “Disability”
shall have the same meaning ascribed to such term in Section 22(e)(3) of the
Code.
11.Death. If the Executive dies during the Term, the Executive’s employment
shall terminate on the date of death and the Company shall pay to the
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any Accrued Obligations and any Accrued Annual
Bonus. Otherwise, the Company shall have no further liability or obligation
under this Agreement to the Executive’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
the Executive.
12.Resignation of Positions. Effective as of the date of any termination of
employment, the Executive will resign from all Company-related positions,
including as an officer and director of the Company and its parents,
subsidiaries and Affiliates.
13.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(a)“Cause” shall mean the Executive’s (1) breach of a material term of this
Agreement or any confidentiality, nonsolicitation, noncompetition or inventions
assignment agreement with the Company; (2) commission of an act of fraud,
embezzlement, theft, or material dishonesty; (3) willful engagement in conduct
that causes, or is likely to cause, material damage to the property or
reputation of the Company; (4) failure to perform satisfactorily the

5



--------------------------------------------------------------------------------

material duties of the Executive’s position (other than by reason of disability)
after receipt of a written warning from the CEO or the Board; (5) commission of
a felony or any crime of moral turpitude; or (6) material failure to comply with
the Company’s code of conduct or employment policies.

With regard to any event constituting Cause pursuant to clauses (1), (3), (4) or
(6), the Executive shall have a period of 15 days after receiving written notice
from the Company of such event in which he may correct such event if it is
reasonably subject to cure (“Cure Period”). Cause shall not exist for purposes
of this Section 13(a) unless the Board determines that: (i) the event
constituting Cause is not subject to cure or (ii) after the Cure Period, the
Executive has failed to cure the event constituting Cause.

(b)“Change of Control” shall be deemed to have occurred if:
(i)a person, or any two or more persons acting as a group, and all affiliates of
such person or persons, who prior to such time owned less than fifty percent
(50%) of the Company’s then outstanding shares of Company Stock, shall acquire
such additional shares of Company Stock in one or more transactions, or series
of transactions, such that following such transaction or transactions such
person or group and affiliates beneficially own fifty percent (50%) or more of
the Company Stock outstanding;
(ii)closing of the sale of all or substantially all of the assets of the Company
on a consolidated basis to an unrelated person or entity;
(iii)individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Company’s Board (for this purpose,
“Incumbent Board” means at any time those persons who are then members of the
Company’s Board of Directors and who are either (y) members of the Company’s
Board of Directors on the Effective Date, or (z) have been elected, or have been
nominated for election by the Company’s stockholders, by the affirmative vote of
at least two-thirds of the directors comprising the Incumbent Board at the time
of such election or nomination (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director without objection to such nomination)); or
(iv)the consummation of any merger, reorganization, consolidation or share
exchange unless the persons who were the beneficial owners of the Company’s
outstanding shares of Company Stock immediately before the consummation of such
transaction beneficially own more than fifty percent (50%) of the outstanding
shares of the common stock of the successor or survivor entity in such
transaction immediately following the consummation of such transaction. For
purposes of this definition, the percentage of the beneficially owned shares of
the successor or survivor entity described above shall be determined exclusively
by reference to the shares of the successor or survivor entity which result from
the beneficial ownership of Company Stock by the persons described above
immediately before the consummation of such transaction.
(c)“Company Stock” shall mean common stock of the Company.

6



--------------------------------------------------------------------------------

(d)“Good Reason” shall mean the occurrence of one or more of the following
without the Executive’s consent, other than on account of the Executive’s
disability:

(1)A material diminution by the Company of the Executive’s authority, duties or
responsibilities;

(2) The requirement that the Executive report to any individual other than the
CEO, another “C-Suite” executive or member of the Board;

(3)A material change in the geographic location at which the Executive must
perform services under this Agreement, excluding for the avoidance of doubt, any
travel for business in the course of performing the Executive’s duties for the
Company;

(4)A material diminution in the Executive’s Base Salary, except for any
diminution that is part of a broad-based diminution of base salary applicable to
a majority of officers of the Company; or

(5)Any action or inaction that constitutes a material breach by the Company of
this Agreement.

The Executive must provide written notice of termination for Good Reason to the
Company within 45 days after the event constituting Good Reason. The Company
shall have a period of 30 days in which it may correct the act or failure to act
that constitutes the grounds for Good Reason as set forth in the Executive’s
notice of termination. If the Company does not correct the act or failure to
act, the Executive’s employment will terminate for Good Reason on the first
business day following the Company’s 30-day cure period.

(e)“Release” shall mean a separation agreement and general release of any and
all claims against the Company and all related parties with respect to all
matters arising out of the Executive’s employment by the Company, and the
termination thereof (other than claims for any entitlements under the terms of
this Agreement or under any plans or programs of the Company under which the
Executive has accrued and is due a benefit). The Release will be in the form
attached hereto as Exhibit A, subject to such legally required changes, as
reasonably determined by the Company. The final form of the Release shall be
delivered to the Executive within seven (7) business days following the
termination of employment.
14.Section 409A.
(a)This Agreement is intended to comply with section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and its corresponding
regulations, or an exemption thereto, and payments may only be made under this
Agreement upon an event and in a manner permitted by section 409A of the Code,
to the extent applicable. Severance benefits under this Agreement are intended
to be exempt from section 409A of the Code under the “short-term deferral”
exception, to the maximum extent applicable, and then under the “separation pay”
exception, to the maximum extent applicable. Notwithstanding anything in this
Agreement to the contrary, if required by section 409A of the Code, if the
Executive is considered a “specified employee” for purposes of section 409A of
the Code and if payment of any amounts under this Agreement is required to be
delayed for a period of six months after separation from service

7



--------------------------------------------------------------------------------

pursuant to section 409A of the Code, payment of such amounts shall be delayed
as required by section 409A of the Code, and the accumulated amounts shall be
paid in a lump-sum payment within 10 days after the end of the six-month period.
If the Executive dies during the postponement period prior to the payment of
benefits, the amounts withheld on account of section 409A of the Code shall be
paid to the personal representative of the Executive’s estate within sixty (60)
days after the date of the Executive’s death.
(b)All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under section 409A of the
Code. For purposes of section 409A of the Code, each payment hereunder shall be
treated as a separate payment, and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event may the Executive, directly or indirectly, designate the
taxable year of a payment. Notwithstanding any provision of this Agreement to
the contrary, in no event shall the timing of the Executive’s execution of the
Release, directly or indirectly, result in the Executive’s designating the
taxable year of payment of any amounts of deferred compensation subject to
section 409A of the Code, and if a payment that is subject to execution of the
Release could be made in more than one taxable year, payment shall be made in
the later taxable year.
(c)All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement be
for expenses incurred during the period specified in this Agreement, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a fiscal year not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other fiscal year, (iii) the
reimbursement of an eligible expense be made no later than the last day of the
fiscal year following the year in which the expense is incurred, and (iv) the
right to reimbursement or in-kind benefits not be subject to liquidation or
exchange for another benefit.
15.Restrictive Covenants.
(a)Noncompetition. The Executive agrees that during the Executive’s employment
with the Company and its Affiliates and the twelve (12)-month period following
the date on which the Executive’s employment terminates for any reason (the
“Restriction Period”), the Executive will not, without the Board’s express
written consent, engage (directly or indirectly) in any Competitive Business in
the United States. The term “Competitive Business” means any entity or person
that is engaged in a business, in the United States, in which the Company or its
subsidiaries engaged during the Executive’s employment, or that the Company is
actively considering and as to which the Company has entered into a
confidentiality agreement (including the business of pharmaceutical products
containing Collagenase ABC, and any variants or derivatives thereof, as an
active ingredient and any reformulation, improvement, enhancement, combination,
refinement or modification thereof). The Executive understands and agrees that,
given the nature of the business of the Company and its Affiliates (as defined
below) and the Executive’s position with the Company, the foregoing geographic
scope is reasonable and

8



--------------------------------------------------------------------------------

appropriate. For purposes of this Agreement, the term “Affiliate” means any
subsidiary of the Company or other entity under common control with the Company.
(b)Nonsolicitation of Company Personnel. The Executive agrees that during the
Restriction Period, the Executive will not, either directly or through others,
hire or attempt to hire any employee, consultant or independent contractor of
the Company or its Affiliates, or solicit or attempt to solicit any such person
to change or terminate his or her relationship with the Company or an Affiliate
or otherwise to become an employee, consultant or independent contractor to, for
or of any other person or business entity, unless more than twelve (12) months
shall have elapsed between the last day of such person’s employment or service
with the Company or Affiliate and the first day of such solicitation or hiring
or attempt to solicit or hire. If any employee, consultant or independent
contractor is hired or solicited by any entity that has hired or agreed to hire
the Executive, such hiring or solicitation shall be presumed to be a violation
of this subsection (b).
(c)Nonsolicitation of Customers. The Executive agrees that during the
Restriction Period, the Executive will not, either directly or through others,
solicit, divert, appropriate or do business with, or attempt to solicit, divert,
appropriate or do business with, any customer or actively sought prospective
customer of the Company or an Affiliate for the purpose of providing such
customer or actively sought prospective customer with services or products
competitive with those offered by the Company or an Affiliate during the
Executive’s employment with the Company or an Affiliate.
(d)Proprietary Information. At all times, the Executive will hold in strictest
confidence and will not disclose, use, lecture upon or publish any of the
Proprietary Information (defined below) of the Company or an Affiliate, except
as such disclosure, use or publication may be required in connection with the
Executive’s work for the Company or an Affiliate or as described in Section
15(e) below, or unless the Company expressly authorizes such disclosure in
writing. “Proprietary Information” shall mean any and all confidential and/or
proprietary knowledge, data or information of the Company and its Affiliates and
shareholders, including but not limited to information relating to financial
matters, investments, budgets, business plans, marketing plans, personnel
matters, business contacts, products, processes, know-how, designs, methods,
improvements, discoveries, inventions, ideas, data, programs, and other works of
authorship. Notwithstanding the foregoing and without limitation of Section
15(e) below, nothing in this Agreement shall prohibit the Executive from
disclosing Proprietary Information if required by law, subpoena, court order or
other legal process to be disclosed.
(e)Reports to Government Entities. Nothing in this Agreement shall prohibit or
restrict the Executive from initiating communications directly with, responding
to any inquiry from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or filing
a claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission,
Congress, any agency Inspector General or any other federal, state or local
regulatory authority (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. The Executive does not need the prior

9



--------------------------------------------------------------------------------

authorization of the Company to engage in conduct protected by this subsection,
and the Executive does not need to notify the Company that the Executive has
engaged in such conduct. Please take notice that federal law provides criminal
and civil immunity to federal and state claims for trade secret misappropriation
to individuals who disclose trade secrets to their attorneys, courts, or
government officials in certain, confidential circumstances that are set forth
at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.
(f)Inventions Assignment. The Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, reports, and all similar
or related information which relates to the Company’s or its Affiliates’ actual
or anticipated business, research and development or existing or future products
or services and which are conceived, developed or made by the Executive while
employed by the Company or an Affiliate (“Work Product”) belong to the Company.
The Executive will promptly disclose such Work Product to the Board and perform
all actions reasonably requested by the Board, provided that if such actions are
required after the Term, the Executive shall be reimbursed for any lost income
and reasonable travel expenses associated with such actions, to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments). If requested by the Company, the
Executive agrees to execute any inventions assignment and confidentiality
agreement that is required to be signed by employees of the Company and its
Affiliates generally.
(g)Return of Company Property. Upon termination of the Executive’s employment
with the Company for any reason, and at any earlier time the Company requests,
the Executive will deliver to the person designated by the Company all originals
and copies of all documents and property of the Company and its Affiliates that
is in the Executive’s possession or under the Executive’s control or to which
the Executive may have access. The Executive will not reproduce or appropriate
for the Executive’s own use, or for the use of others, any property, Proprietary
Information or Work Product.
16.Legal and Equitable Remedies; Arbitration.
(a)Because the Executive’s services are personal and unique and the Executive
has had and will continue to have access to and has become and will continue to
become acquainted with the Proprietary Information of the Company and its
Affiliates, and because any breach by the Executive of any of the restrictive
covenants contained in Section 15 would result in irreparable injury and damage
for which money damages would not provide an adequate remedy, the Company shall
have the right to enforce Section 15 and any of its provisions by injunction,
specific performance or other equitable relief, without bond and without
prejudice to any other rights and remedies that the Company may have for a
breach, or threatened breach, of the restrictive covenants set forth in Section
15. The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 15 are unreasonable
or otherwise unenforceable.

10



--------------------------------------------------------------------------------

(b)Except as otherwise set forth in this Agreement in connection with equitable
remedies, any dispute, claim or controversy arising out of or relating to this
Agreement or the Executive’s employment with the Company (collectively,
“Disputes”), including, without limitation, any dispute, claim or controversy
concerning the validity, enforceability, breach or termination of this
Agreement, if not resolved by the parties, shall be finally settled by
arbitration in accordance with the then-prevailing Employment Arbitration Rules
and Procedures of JAMS, as modified herein (“Rules”). Further, the Executive
hereby waives any right to bring on behalf of persons other than the Executive,
or to otherwise participate with other persons in, any class, collective, or
representative action (including but not limited to any representative action
under any federal, state or local statute or ordinance). The requirement to
arbitrate covers all Disputes (other than disputes which by statute are not
arbitrable) including, but not limited to, claims, demands or actions under the
Age Discrimination in Employment Act (including Older Workers Benefit Protection
Act); Americans with Disabilities Act; Civil Rights Act of 1866; Civil Rights
Act of 1991; Employee Retirement Income Security Act of 1974; Equal Pay Act;
Family and Medical Leave Act of 1993; Title VII of the Civil Rights Act of 1964;
Fair Labor Standards Act; Fair Employment and Housing Act; and any other law,
ordinance or regulation regarding discrimination or harassment or any terms or
conditions of employment. There shall be one arbitrator who shall be jointly
selected by the parties. If the parties have not jointly agreed upon an
arbitrator within twenty (20) calendar days after respondent’s receipt of
claimant’s notice of intention to arbitrate, either party may request JAMS to
furnish the parties with a list of names from which the parties shall jointly
select an arbitrator. If the parties have not agreed upon an arbitrator within
ten (10) calendar days after the transmittal date of such list, then each party
shall have an additional five (5) calendar days in which to strike any names
objected to, number the remaining names in order of preference, and return the
list to JAMS, which shall then select an arbitrator in accordance with the
Rules. The place of arbitration shall be New York, New York. By agreeing to
arbitration, the parties hereto do not intend to deprive any court of its
jurisdiction to issue a pre-arbitral injunction, including, without limitation,
with respect to the provisions of Section 15. The arbitration shall be governed
by the Federal Arbitration Act, 9 U.S.C. §§ 1-16. Judgment upon the award of the
arbitrator may be entered in any court of competent jurisdiction. The arbitrator
shall: (a) have authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (b) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The Company
shall pay all administrative fees of JAMS in excess of $435 (a typical filing
fee in court) and the arbitrator’s fees and expenses. Each party shall bear its
or his own costs and expenses (including attorney’s fees) in any such
arbitration and the arbitrator shall have no power to award costs and attorney’s
fees except as provided by statute or by separate written agreement between the
parties. In the event any portion of this arbitration provision is found
unenforceable by a court of competent jurisdiction, such portion shall become
null and void leaving the remainder of this arbitration provision in full force
and effect. The parties agree that all information regarding the arbitration,
including any settlement thereof, shall not be disclosed by the parties hereto,
except as otherwise required by applicable law.
(c)The Executive irrevocably and unconditionally (1) agrees that any legal
proceeding arising out of this Agreement shall be brought solely in the United
States District Court for the Southern District of New York, or if such court
does not have jurisdiction or will

11



--------------------------------------------------------------------------------

not accept jurisdiction, in any court of general jurisdiction in the State of
New York, (2) consents to the exclusive jurisdiction of such court in any such
proceeding, and (3) waives any objection to the laying of venue of any such
proceeding in any such court. The Executive also irrevocably and unconditionally
consents to the service of any process, pleadings, notices or other papers.
(d)Notwithstanding anything in this Agreement to the contrary, if the Executive
breaches any of the Executive’s obligations under Section 15, the Company shall
be obligated to provide only the Accrued Obligations, and all payments under
Section 2, Section 6, or Section 7 hereof, as applicable, shall cease. In such
event, the Company may require that the Executive repay all amounts theretofore
paid to him pursuant to Section 6 or Section 7 hereof (other than the Accrued
Obligations), and in such case, the Executive shall promptly repay such amounts
on the terms determined by the Company.
17.Survival. The respective rights and obligations of the parties under this
Agreement (including, but not limited to, under Sections 15 and 16) shall
survive any termination of the Executive’s employment or termination or
expiration of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
18.No Mitigation or Set-Off. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced regardless of whether the Executive
obtains other employment. The Company’s obligations to make the payments
provided for in this Agreement and otherwise to perform their respective
obligations hereunder shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Company may have against the Executive or others.
19.Section 280G. In the event of a change in ownership or control under section
280G of the Code, if it shall be determined that any payment or distribution in
the nature of compensation (within the meaning of section 280G(b)(2) of the
Code) to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of section 280G of the Code, the aggregate present value of the
Payments under the Agreement shall be reduced (but not below zero) to the
Reduced Amount (defined below) if and only if the Accounting Firm (described
below) determines that the reduction will provide the Executive with a greater
net after-tax benefit than would no reduction. No reduction shall be made unless
the reduction would provide Executive with a greater net after-tax benefit. The
determinations under this Section shall be made as follows:
(a)The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of Payments under this Agreement without
causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with section 280G(d)(4) of the Code.
The term “Excise Tax” means the excise tax imposed under section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

12



--------------------------------------------------------------------------------

(b)Payments under this Agreement shall be reduced on a nondiscretionary basis in
such a way as to minimize the reduction in the economic value deliverable to the
Executive. Where more than one payment has the same value for this purpose and
they are payable at different times, they will be reduced on a pro rata basis.
Only amounts payable under this Agreement shall be reduced pursuant to this
Section.
(c)For purposes of this Section 19, (i) to the extent consistent with Section
280G of the Code, no portion of the Payments the receipt or enjoyment of which
the Executive shall have effectively waived in writing prior to the date of
payment of the Payments shall be taken into account; (ii) no portion of the
Payments shall be taken into account which in the opinion of the Accounting Firm
does not constitute a “parachute payment” within the meaning of Section
280G(b)(2) of the Code; (iii) the Payments shall be reduced only to the extent
necessary so that the Payments (other than those referred to in the immediately
preceding clause (i) or (ii)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of tax counsel or the Accounting Firm referred to in
such clause (ii); and (iv) the value of any non-cash benefit or any deferred
payment or benefit included in the Payments shall be determined by the Company’s
independent auditors based on Sections 280G and 4999 of the Code and the
regulations for applying those sections of the Code, or on substantial authority
within the meaning of Section 6662 of the Code.
(d)All determinations to be made under this Section shall be made by an
independent certified public accounting firm selected by the Company in
consultation with the Executive immediately prior to the change-in-ownership or
-control transaction (the “Accounting Firm”). The Accounting Firm shall provide
its determinations and any supporting calculations both to the Company and the
Executive within 10 days of the transaction. Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive. All of the
fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section shall be borne solely by the Company.
20.Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

BioSpecifics Technologies Corp.
Delaware Corporate Center II
2 Righter Parkway, Suite 200
Wilmington, DE 19803
Attn: Chair of the Board of Directors

With a copy (which shall not constitute notice) to:

Carl A. Valenstein
Morgan, Lewis & Bockius LLP


13



--------------------------------------------------------------------------------

One Federal Street, Boston MA 02110-1726
Carl.Valenstein@morganlewis.com

If to the Executive, to the most recent address on file with the Company (with a
copy to, which shall not constitute notice, Jeri L. Abrams, Giordano Halleran &
Ciesla, 125 Half Mile Road, Red Bank, NJ 07701 (jabrams@ghclaw.com), or to such
other names or addresses as the Company or the Executive, as the case may be,
shall designate by notice to each other person entitled to receive notices in
the manner specified in this Section.

21.Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.
22.Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.
23.Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company may
assign its respective rights, together with their respective obligations
hereunder (which such obligations must be assigned), in connection with any
sale, transfer or other disposition of all or substantially all of its business
and assets, and such rights and obligations shall inure to, and be binding upon,
any successor to the business or any successor to substantially all of the
assets of the Company, whether by merger, purchase of stock or assets or
otherwise, which successor shall expressly assume, in writing delivered to the
Executive, unless such assumption occurs by operation of law, such obligations,
and the Executive acknowledges that in such event the obligations of the
Executive hereunder, including but not limited to those under Section 15, will
continue to apply in favor of the successor.
24.Company Policies. The compensation payable under this Agreement shall be
subject to any applicable clawback, recoupment, and share trading policies, and
other policies of the Company to the extent such other policies are required by
law, that may be implemented by the Board from time to time with respect to all
executive officers of the Company (as determined by the Company for purposes of
Section 16 of the Securities Exchange Act of 1934).

14



--------------------------------------------------------------------------------

25.Indemnification. In the event the Executive is made, or threatened to be
made, a party to any legal action or proceeding, whether civil or criminal,
including any governmental or regulatory proceedings or investigations, by
reason of the fact that the Executive is or was a director or officer of the
Company or any of its Affiliates, the Executive shall be indemnified by the
Company, and the Company shall pay the Executive’s related expenses when and as
incurred, to the fullest extent permitted by applicable law and the Company’s
articles of incorporation and bylaws. During the Executive’s employment with the
Company or any of its Affiliates and after termination of employment for any
reason, the Company shall cover the Executive under the Company’s directors’ and
officers’ insurance policy applicable to other officers and directors according
to the terms of such policy.
26.Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto and supersedes any and all prior agreements and understandings
concerning the Executive’s employment by the Company. This Agreement may be
changed only by a written document signed by the Executive and the Company.
27.Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement, which can be given effect
without the invalid or unenforceable provision or application, and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.
28.Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive and procedural laws of the State of
New York without regard to rules governing conflicts of law.
29.Counterparts; Facsimile/PDF Signatures. This Agreement may be executed in any
number of counterparts (including facsimile counterparts), each of which shall
be an original, but all of which together shall constitute one instrument.
Execution of a facsimile or PDF copy shall have the same force and effect as
execution of an original, and a copy of a signature will be admissible in any
legal proceeding as if an original.

(Signature Page Follows)





15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

BIOSPECIFICS TECHNOLOGIES CORP.











/s/ Joseph Truitt



Name: Joseph Truitt



Title: Chief Executive Officer















EXECUTIVE











/s/ Alex Monteith



Name: Alex Monteith









--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

BioSpecifics Technologies Corp. (the “Company”) and Alex Monteith, his heirs,
executors, administrators, successors, and assigns (collectively referred to
throughout this Agreement as “you” or “your”), hereby enter into this Separation
Agreement and General Release (the “Agreement”) to settle all issues in
connection with all issues arising out of, or related to, your employment and
termination of employment with the Company. You and the Company agree that:

1.Last Day of Employment.  Your last day of work for the Company will be [DATE]
(such date is your “Separation Date”).  You will continue to receive your salary
at your current regular rate of pay through the Separation Date or while you
remain employed by the Company, and your current benefits will continue through
that date.

2.Severance Payments.  Provided you timely execute (and do not revoke) this
Agreement (which includes a general release and waiver of claims and other
promises herein), and otherwise comply with its terms, the Company will provide
you with the following severance benefits:  [Applicable severance benefits to be
inserted here].

3.Taxes and Withholdings.  All payments and benefits set forth in the Agreement
will be paid or provided, less applicable withholding taxes, normal payroll
deductions and amounts required by law to be withheld.

4.Release.

a.

In consideration of the severance benefits set forth in Paragraph 2, to the
fullest extent permitted by law you waive, release and forever discharge the
Company and each of its respective past and current parents, subsidiaries,
affiliates, and each of its and their respective past and current directors,
officers, members, trustees, employees, representatives, agents, attorneys,
employee benefit plans and such plans’ administrators, fiduciaries, trustees,
recordkeepers and service providers, and each of its and their respective
successors and assigns, each and all of them in their personal and
representative capacities (collectively the “Company Releasees”) from any and
all claims legally capable of being waived, grievances, injuries, controversies,
agreements, covenants, promises, debts, accounts, actions, causes of action,
suits, arbitrations, sums of money, attorneys’ fees, costs, damages, or any
right to any monetary recovery or any other personal relief, whether known or
unknown, in law or in equity, by contract, tort, law of trust or pursuant to
federal, state or local statute, regulation, ordinance or common law, which you
now have, ever have had, or may hereafter have, based upon or arising from any
fact or set of facts, whether known or unknown to you, from the beginning of
time until the date of execution of this Agreement, arising out of or relating
in any way to your service with the Company, or the termination thereof (the
“Released Claims”).

Without limiting the generality of the foregoing, this waiver, release, and
discharge includes any claim or right, to the extent legally capable of being

A-1



--------------------------------------------------------------------------------

waived, based upon or arising under any federal, state or local fair employment
practices or equal opportunity laws, including, but not limited to, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), the Rehabilitation Act of 1973, the Worker Adjustment and
Retraining Notification Act, 42 U.S.C. Section 1981, Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Employee Retirement Income Security
Act (“ERISA”) (including, but not limited to, claims for breach of fiduciary
duty under ERISA), the Uniformed Services Employment and Reemployment Rights Act
of 1994, the Americans With Disabilities Act, the Family and Medical Leave Act
of 1993, [ADD APPLICABLE STATE LAWS]

b.

You also agree to waive any right to bring, maintain, or participate in a class
action, collective action, or representative action against the Company and/or
the Company Releasees to the fullest extent permitted by law.  You agree that
you may not serve as a representative of a class action, collective action, or
representative action, may not participate as a member of a class action,
collective action, or representative action, and may not recover any relief from
a class action, collective action, or representative action.  You further agree
that if you are included within a class action, collective action, or
representative action, you will take all steps necessary to opt-out of the
action or refrain from opting in, as the case may be.  You are not waiving any
right to challenge the validity of this Paragraph 4(b) on any grounds that may
exist in law and equity.  However, the Company and the Company Releasees reserve
the right to attempt to enforce this Agreement, including this Paragraph 4(b),
in any appropriate forum.

c.

You hereby represent and warrant that you are not aware of any claims you have
or might have against the Company and/or the Company Releasees that are not
included in the Released Claims.

d.

Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by you of, or prevents you from making or asserting: (i) any
claim or right you may have under COBRA; (ii) any claim or right you may have
for unemployment insurance or workers’ compensation benefits (other than for
retaliation under workers’ compensation laws); (iii) any claim to vested
benefits under the written terms of a qualified employee pension benefit plan;
(iv) any claim related to your rights (if any) as an equity holder of the
Company or any of its Affiliates, (v) any claim or right you may have to
indemnification and/or coverage under the Company’s insurance policies, (vi) any
medical claim incurred during your employment that is payable under applicable
medical plans or an employer-insured liability plan; (vii) any claim or right
that may arise after the execution of this Agreement; (viii) any claim or right
you may have under this Agreement; or (ix) any claim that is not otherwise
waivable under applicable law.  Further, nothing in this Agreement shall alter
your rights with respect to any vested stock options or other vested equity
awards granted pursuant to the Equity Plan and/or any successor equity plan,
which rights shall

A-2



--------------------------------------------------------------------------------

be governed by the terms of the Equity Plan and/or successor equity plan and the
terms of the applicable award agreements.

5.No Additional Entitlements.  You agree and represent that you have received
all entitlements due from the Company relating to your service with the Company,
including but not limited to, all wages earned, including without limitation all
commissions and bonuses, sick pay, vacation pay, overtime pay, and any paid and
unpaid personal leave for which you were eligible and entitled, and that no
other entitlements are due to you other than as set forth in this Agreement.

6.Return of Property.  Upon termination of your employment, you agree to
promptly return to the Company all of its property, including, but not limited
to, computers, cell phones, files, and documents, including any correspondence
or other materials containing trade secrets of the Company, identification
cards, credit cards, keys, equipment, software and data, however stored.  To the
extent you have any Company information or material stored on any PDA, personal
computer, personal email, hard drive, thumb drive, cloud or other electronic
storage device, you agree to cooperate with the Company in permanently deleting
such information from such devices, subject to any Company litigation
preservation directive then in effect.

7.Continuing Obligations.  In consideration of the severance benefits set forth
in Paragraph 2 of this Agreement, and subject to paragraph 9, you reaffirm and
agree to remain bound by the terms and conditions of Section 15 of your
Employment Agreement with the Company dated June 19, 2020 (the “Restrictive
Covenants”), and you represent that you have not breached the Restrictive
Covenants, which are incorporated herein by reference and expressly made part of
this Agreement.

8.Confidentiality of the Agreement.  Except as permitted in Paragraph 9 of this
Agreement or if otherwise required by law, you agree that you shall not disclose
the terms of this Agreement, or the circumstances giving rise to this Agreement,
to any person other than your attorney, immediate family members, accountant, or
financial advisor.  Should you disclose any of the terms of this Agreement to
your attorneys, immediate family members, accountants, or financial advisors,
you agree to use your reasonable best efforts to ensure that those individuals
abide by the confidentiality terms of this section. In the event that an action
is brought pursuant to this section, all of the remaining provisions of this
Agreement shall remain in full force and effect.

9.Permitted Conduct.

a.

Nothing in this Agreement prohibits or prevents you from filing a charge with or
participating, testifying, or assisting in any investigation, hearing, or other
proceeding before the U.S. Equal Employment Opportunity Commission or a similar
agency enforcing federal, state or local anti-discrimination laws.  However, to
the maximum extent permitted by law, you agree that if such an administrative
claim or charge is made to such an anti-discrimination agency, you shall not be
entitled to recover any individual monetary relief or other individual remedies
in connection with such claim or charge, and in the event you obtain such
monetary relief the Company will be entitled to an offset for the payments made
pursuant to this Agreement.  In addition, nothing in this Agreement restricts or
prohibits you from initiating communications directly

A-3



--------------------------------------------------------------------------------

with, responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including without
limitation, the U.S. Department of Labor, the National Labor Relations Board,
the U.S. Department of Justice, the U.S. Securities and Exchange Commission, the
U.S. Commodities Futures Trading Commission, the Financial Industry Regulatory
Authority, the Occupational Safety and Health Administration,  the U.S.
Congress, any other federal, state, or local government agency or commission,
and any agency Inspector General (collectively, the “Regulators”), or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation. You do not need the prior
authorization of the Company to engage in conduct protected by this paragraph,
and you do not need to notify the Company that you have engaged in such conduct.
 This agreement does not limit your right to receive an award from any Regulator
that provides awards for providing information relating to a potential violation
of the law.  You recognize and agree that, in connection with any such activity
outlined above, you must inform the Regulators, your attorney, a court or a
government official that the information you are providing is confidential.
Despite the foregoing, you are not permitted to reveal to any third-party,
including any governmental, law enforcement, or regulatory authority,
information you came to learn during the course of your service with the Company
that is protected from disclosure by any applicable privilege, including but not
limited to the attorney-client privilege and/or attorney work product doctrine.
The Company does not waive any applicable privileges or the right to continue to
protect its respective privileged attorney-client information, attorney work
product, and other privileged information.

b.

Additionally, pursuant to the federal Defend Trade Secrets Act of 2016, you
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (i) is made (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made to your attorney in
relation to a lawsuit for retaliation against you for reporting a suspected
violation of law; or (iii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.  Nor does this
Agreement require you to obtain prior authorization from the Company before
engaging in any conduct described in this paragraph, or to notify the Company
that you have engaged in any such conduct.

10.Non-Disparagement: Except as permitted in Paragraph 9 of this Agreement, you
covenant and agree that you shall not make any disparaging, false or abusive
remarks or communications, written or oral, regarding the Company or its
products, brands, trademarks, directors, officers, employees, consultants,
advisors, licensors, licensees, customers, vendors or others with whom or with
which they have a business relationship.  The Company covenants and agrees that
it will instruct each member of the Board not to make any disparaging, false or
abusive

A-4



--------------------------------------------------------------------------------

remarks or communications, written or oral, regarding you after the date on
which your employment with the Company terminates for any reason.

11.Non-Admission.  It is understood and agreed that neither the execution of
this Agreement nor the terms of this Agreement constitute an admission of
liability to you by the Company or the Company Releasees, and such liability is
expressly denied.  It is further understood and agreed that no person shall use
the Agreement, or the consideration paid pursuant thereto, as evidence of an
admission of liability, inasmuch as such liability is expressly denied

12.Notice to Company.  Subject to paragraph 9 above, upon service on you, or
anyone acting on your behalf, of any order or other legal process requiring you
to divulge information prohibited from disclosure under this Agreement, you
shall (unless legally prohibited from doing so) immediately notify the [Chair of
the Company’s Board of Directors], of such service and of the content of any
testimony or information to be provided pursuant to such order or process and
will cooperate with the Company at reasonable times and places, taking into
account your professional obligations, if the Company shall contest or seek to
quash such order or other legal process.

13.Cooperation.  You agree that upon the Company’s reasonable notice to you, you
shall cooperate with the Company and its counsel (including, if necessary,
preparation for and appearance at depositions, hearings, trials or other
proceedings) at reasonable times and places, taking into account your
professional obligations, with regard to matters that in its sole discretion the
Company determines relate to or arise out of matters about which you have
knowledge or with which you were involved during your service with the Company.
 In the event that such cooperation is required, you will be reimbursed for any
reasonable lost income and reasonable travel expenses incurred in connection
therewith.

14.Review of Separation Agreement:  You acknowledge that:

a.

you have been provided at least twenty-one (21) calendar days to review and
consider this Agreement and, if you knowingly and voluntarily choose to do so,
you may accept the terms of this Agreement before the twenty-one (21) day
consideration period has expired;

b.

you agree that changes to the Company’s offer contained in this Agreement,
whether material or immaterial, will not re-start the twenty-one (21) day
consideration period provided for above;

c.

you may revoke this Agreement within seven (7) calendar days of signing this
document by giving written notice to the undersigned.  Any revocation must be
submitted in writing, and state: “I hereby revoke my acceptance of our
agreement” or words to that effect.  The revocation must be personally delivered
to, or mailed to the undersigned and postmarked within seven (7) calendar days
after you sign this Agreement;

d.

the Company advises you to consult with an attorney of your choice prior to
signing this Agreement;

A-5



--------------------------------------------------------------------------------

e.

you fully understand the significance of all of the terms and conditions of this
Agreement; and

f.

you are signing this Agreement voluntarily and of your own free will and agree
to all of the terms and conditions contained in it.

15.Complete Agreement.  This Agreement sets forth the entire agreement between
you and the Company with respect to the subject matter hereof and supersedes all
prior negotiations, understandings and agreements, whether written or oral,
relating to such subject matter, between you and the Company except for the
Restrictive Covenants, Sections 16, 21, 22, 23, 24 and 25 of your Employment
Agreement with the Company dated June 19, 2020, any equity award documents or
agreements to which the Company is a party, and the Company’s insider trading
plan or policy, each of which are incorporated herein by reference and remain in
full force and effect, except as otherwise specifically provided herein.  You
acknowledge that neither the Company nor the Company Releasees or their agents
or attorneys have made any promise, representation or warranty whatsoever,
either express or implied, written or oral, which is not contained in this
Agreement for the purpose of inducing you to execute the Agreement, and you
acknowledge that you have executed this Agreement in reliance only upon such
promises, representations and warranties as are contained herein, and that you
are executing this Agreement voluntarily, free of any duress or coercion.

16.Governing Law.  This Agreement shall be construed, performed, enforced and in
all respects governed in accordance with the laws of the State of New York,
without giving effect to the principles of conflicts of law thereof.

17.Severability.  The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable.  Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release and
the waiver of claims set forth above shall otherwise remain effective to release
any and all other Released Claims.

18.Modification; Counterparts; Facsimile/PDF Signatures.  It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the parties to
this Agreement.  This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument.  Execution of a facsimile or PDF copy
shall have the same force and effect as execution of an original, and a copy of
a signature will be admissible in any legal proceeding as if an original.

19.Breach.  You acknowledge that if you materially breach your commitments to
the Company agreed upon in Paragraphs 4, 6, 7, 8, 10, 12 or 13 you will forfeit
the severance benefits set forth in Paragraph 2 and be subject to suit by the
Company for damages and equitable relief relating to such breach.  You further
acknowledge that any breach by you of Paragraphs 7, 8 or 10 will cause
irreparable damage to the Company and that in the event of such breach the
Company

A-6



--------------------------------------------------------------------------------

shall have, in addition to any and all remedies at law, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of your obligations hereunder.

20.Waiver.  A waiver by either party hereto of a breach of any term or provision
of the Agreement shall not be construed as a waiver of any subsequent breach.

21.Section 409A.

a.

This Agreement is intended to comply with section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and its corresponding regulations, or an
exemption thereto, and payments may only be made under this Agreement upon an
event and in a manner permitted by section 409A of the Code, to the extent
applicable.  Severance benefits under this Agreement are intended to be exempt
from section 409A of the Code under the “short-term deferral” exception, to the
maximum extent applicable, and then under the “separation pay” exception, to the
maximum extent applicable.  Notwithstanding anything in this Agreement to the
contrary, if required by section 409A of the Code, if you are considered a
“specified employee” for purposes of section 409A of the Code and if payment of
any amounts under this Agreement is required to be delayed for a period of six
months after separation from service pursuant to section 409A of the Code,
payment of such amounts shall be delayed as required by section 409A of the
Code, and the accumulated amounts shall be paid in a lump-sum payment within 10
days after the end of the six-month period.  If you die during the postponement
period prior to the payment of benefits, the amounts withheld on account of
section 409A of the Code shall be paid to the personal representative of your
estate within sixty (60) days after the date of your death.

b.

All payments to be made under this Agreement may only be made upon a “separation
from service” under section 409A of the Code.  For purposes of section 409A of
the Code, each payment hereunder shall be treated as a separate payment, and the
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.  In no event may you, directly or
indirectly, designate the taxable year of a payment.  Notwithstanding any
provision of this Agreement to the contrary, in no event shall the timing of
your execution of this Agreement, directly or indirectly, result in you
designating the taxable year of payment of any amounts of deferred compensation
subject to section 409A of the Code, and if a payment that is subject to
execution of this Agreement could be made in more than one taxable year, payment
shall be made in the later taxable year.

c.

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement be
for expenses incurred during the period specified in this Agreement, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a fiscal year not affect the expenses eligible for

A-7



--------------------------------------------------------------------------------

reimbursement, or in-kind benefits to be provided, in any other fiscal year,
(iii) the reimbursement of an eligible expense be made no later than the last
day of the fiscal year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits not be subject to
liquidation or exchange for another benefit.

22.Effective Date: This Agreement is effective on the eighth (8th) day after you
sign and do not revoke this Agreement (the “Effective Date”).

23.Expiration of Offer: The offer set forth in this Agreement expires at 11:59
p.m. Eastern time on the later of (i) the twenty-first (21st) day after delivery
of this Agreement to you, i.e., [INSERT DATE 21 DAYS FROM DELIVERY OF
AGREEMENT]; or (ii) the seventh (7th) day after your Separation Date.  If you
fail to execute and return this Agreement to the Company within the time
specified in this paragraph, the promises and agreements made by the Company
herein will be revoked.

If the above accurately states our agreement, including the waiver and release,
kindly sign below and return the original Agreement to me.  Thank you for your
efforts on behalf of the Company and I wish you the best in your future
endeavors.  If you should have any questions, please call me.

[signature page below]









A-8



--------------------------------------------------------------------------------

BIOSPECIFICS TECHNOLOGIES CORP.





___________________________________

Chief Executive Officer







___________________________________

Date











_______________________________________

Alex Monteith



_______________________________________

Print Name



_______________________________________

Date





A-9



--------------------------------------------------------------------------------